Webb, Judge.
Having complied with the rules set forth in Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1966), appointed counsel requests permission to withdraw. Examination of the record by this court reveals *380that the appeal is wholly frivolous, and permission to withdraw is granted. Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976).
Decided December 5, 1978.
Glover & Davis, William E. Anderson, Thomas H. Rogers, Jr., for appellant.
William F. Lee, Jr., District Attorney, Michael G. Kam, Assistant District Attorney, for appellee.

Appeal dismissed.


Bell, C. J., and Banke, J., concur.